DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites that a distance between the adjacent pixel units or pixel array units is at least about 20% and at most about 80% of the width of one pixel unit which is identical to the limitations recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0294610) in view of Hirata et al (US 2018/0341110; hereinafter referred to as Hirata) and Beckman (US 2015/0077826).
Regarding Claim 1, Sasaki discloses a transparent windscreen display (see Figures 4 and 15B; as well as Paragraph [0141]; wherein it is disclosed that the display device 1 is formed by attaching the display panel 100 to an inner surface of the windshield 90B) having a multilayer structure comprising at least the following layers:
a transparent substrate layer (Figure 14F; Receiving Substrate 90);
a transparent adhesive layer (Figure 14F; Adhesion Layer 93; Paragraph [0061]; wherein it is disclosed that the adhesion layer 93 has the function of adhering the display panel 100 and the receiving substrate 90);
a transparent display module (Figures 15B and 15C; Display Panel 100); and
a transparent protective layer (Figure 14F; Sealing Layer 92);
wherein the display module is configured to have a plurality of pixel units or pixel array units (Figure 6A; First Region 501) with an inter-pixel space therebetween (see Figure 6A; Second Region 502; Paragraph [0150]),
wherein there is a predetermined distance between the adjacent pixel units or pixel array units (Figure 6A; First Region 501) in both longitudinal and transversal directions of the display module (see Figure 6A; wherein there is a distance between the first region 501 in both the x and y directions), said distance being about 20-80% of the width of one pixel unit (see Figure 6A), and 
wherein said inter-pixel space (Figure 6A; Second Region 502) is filled with a transparent material (Figure 14C shows that the display 100, which comprises openings 523, is covered with a resin adhesive 93, which implicitly penetrates into openings 523 during the vacuum forming process shown in Figure 14D) and involves flexible electric conductors (Figure 6A; Wire Units 40) for electrically connecting the adjacent pixel units or pixel array units (see Paragraph [0065]).
Sasaki does not expressly disclose that at least part of the windscreen display is bent along two directions with a minimum deflection of 10% in a first direction and a minimum deflection of 5% in a second direction perpendicular to said first direction, and wherein said transparent display module is formed as an LCD display panel without a backside illumination unit.
Hirata discloses a transparent windscreen (Figure 3) wherein at least a part of the windscreen is bent along two directions with a minimum deflection of 10% in a first direction and a minimum deflection of 5% in a second direction perpendicular to said first direction (see Figure 3 and Paragraphs [0058]-[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the windscreen display of Sasaki such that at least part of the windscreen display is bent along two directions with a minimum deflection of 10% in a first direction and a minimum deflection of 5% in a second direction perpendicular to said first direction, as taught by Hirata, because doing is a standard feature of motor vehicles including windshields which predictably provides an aerodynamic safety barrier between the driver and the external elements during operation of said vehicle.
Sasaki as modified by Hirata does not expressly disclose that said transparent display module is formed as an LCD display panel without a backside illumination unit.
Beckman discloses a transparent windscreen display (Figure 12; Pixel Device 1201) having a multilayer structure (see Figure 12) comprising at least 
a transparent display module (Figure 12; Nematic Crystal Actuating Cell 1290), wherein 
said transparent display module (Figure 12; Nematic Crystal Actuating Cell 1290) is formed as an LCD display panel without a backside illumination unit (see Paragraph [0030] and [0060]; wherein it is disclosed that a plurality of separately-actuable cells of nematic LCD liquid crystals may cover a windshield).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to modify the transparent windscreen display of Sasaki as modified by Hirata such that said transparent display module is formed as an LCD display panel without a backside illumination unit, as taught by Beckman, because doing so would permit creating lighting effects from a wide variety of viewing angles while simultaneously permitting the altering of the transparency, shading, and light passing through desired pixels according to a selected angle of transmission (see Beckman Paragraph [0059]).
Regarding Claim 2, Sasaki as modified by Hirata and Beckman discloses the limitations of claim 1 as detailed above.
Sasaki further discloses the material of the transparent substrate layer (Figure 14F; Receiving Substrate 90) is selected from the group of glass and transparent polymer (see Paragraph [0057]; wherein it is disclosed that the receiving substrate 90 is made of glass).
Regarding Claim 3, Sasaki as modified by Hirata and Beckman discloses the limitations of claim 1 as detailed above.
Sasaki further discloses the protective layer (Figure 14F; Sealing Layer 92) comprises a single layer of a transparent adhesive film, said adhesive film being secured to the transparent display module (see Paragraph [0137]; wherein it is disclosed that the forming of each of the sealing layers 91 and 92 may include forming of a sealing resin layer). 
Regarding Claim 5, Sasaki as modified by Hirata and Beckman discloses the limitations of claim 1 as detailed above.
Sasaki further discloses the distance between the adjacent pixel units or pixel array units (Figure 6A; First Region 501) is at least about 20% and at most about 80% of the width of one pixel unit (see Figure 6A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0294610) as modified by Hirata et al (US 2018/0341110; hereinafter referred to as Hirata) and Beckman (US 2015/0077826) as applied to claim 1, in view of Misaki (US 2019/0296057).
Regarding Claim 4, Sasaki as modified by Hirata and Beckman discloses the limitations of claim 1 as detailed above.
Sasaki further discloses the protective layer (Figure 14F; Sealing Layer 92) comprises a transparent gluing layer (see Paragraph [0062]; wherein it is disclosed that the sealing layer 92 is made of a light-transmissive material such as silicon nitride (SiN) or silicon oxynitride (SiON)).
Sasaki as modified by Hirata and Beckman does not expressly disclose that the protective layer comprises a glass layer, said glass layer being secured to the transparent display module via said gluing layer.
Misaki discloses a multilayer structure (Figure 16b) comprises a module (Figure 16B; Liquid Crystal Panel 100Pb); and 
a protective layer (Figure 16B; Adhesive Layer 67, Resistive Film 68 and Protective Layer 69b); wherein
the protective layer (Figure 16B; Adhesive Layer 67, Resistive Film 68 and Protective Layer 69b) comprises a gluing layer (Figure 16B; Adhesive Layer 67) and a glass layer (Figure 16B; Protective Layer 69b), said glass layer (Figure 16B; Protective Layer 69b) being secured to the module (Figure 16B; Liquid Crystal Panel 100Pb) via said gluing layer (see Figure 16B and Paragraph [0262]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the windscreen display of Sasaki as modified by Hirata and Beckman, based upon the teachings of Misaki, such that the protective layer comprises a glass layer, said glass layer being secured to the transparent display module via said gluing layer, because doing so would predictably provide additional protection to the liquid crystal layer without compromising the effectiveness of the light transmission.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0294610) as modified by Hirata et al (US 2018/0341110; hereinafter referred to as Hirata) and Beckman (US 2015/0077826) as applied to claim 1, in view of Laluet et al (US 2018/0370195; hereinafter referred to as Laluet).
Regarding Claim 8, Sasaki as modified by Hirata and Beckman discloses the limitations of claim 1 as detailed above.
Sasaki further discloses the transparent display module (Figures 15B and 15C; Display Panel 100).
Sasaki as modified by Hirata and Beckman does not expressly disclose a built-in light source arranged along the periphery of the transparent display module.
Laluet discloses a transparent windscreen display (Figure 1; Windshield 1000) comprising a built-in light source arranged along the periphery of the transparent windscreen display (see Figure 1 and Paragraphs [0180]-[0189]; wherein it is disclosed that a plurality of signs, each backlit by a dedicated OLED device, are located along the lower longitudinal edge 15a, upper longitudinal edge 15b, left lateral edge 15c and right lateral edge 15d of the windshield 1000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the windscreen display of Sasaki as modified by Hirata and Beckman such that a built-in light source is arranged along the periphery of the transparent windscreen display, based upon the teachings of Laluet, because doing so would allow for luminous signs containing information pertinent to a driver to be displayed in an edge zone of the windshield without obstructing the field of view of the driver.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882